Citation Nr: 1719979	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Christopher S. Chambers, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from June 1969 to February 1973.  He received the Armed Forces Expeditionary Medal. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Service connection for traumatic anxiety neurosis, stress related, was previously denied in a final May 2007 rating decision. The Board finds that the instant claim for service connection for general anxiety disorder is the same as the prior 2006 claim, requiring new and material evidence, as the current appeal is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399   (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).   The issues on appeal have therefore been recharacterized as reflected on the title page.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge  in October 2016.  A transcript of the hearing is of record.  In January 2016, the Veteran submitted additional evidence along with a waiver of initial consideration such evidence by the Agency of Original Jurisdiction .


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in a May 2007 RO decision; he did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the May 2007 RO decision includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder. 

3.  Generalized anxiety disorder (GAD) and major depressive disorder (MDD) first manifested during active service.


CONCLUSIONS OF LAW

1.  The RO's May 2007 decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).  

2.  New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include GAD and MDD, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  The claim of entitlement to service connection for an acquired psychiatric disorder was initially denied in an unappealed May 2007 RO rating decision.  The claim was denied, in part, on the basis that there was no evidence of existed current psychiatric disorder.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Therefore, the May 2007 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

New evidence added to the record more than one year since the May 2007 rating decision includes a private medical opinion dated in June 2015 that addresses the incurrence of the Veteran's generalized anxiety disorder during active service, two 2011 buddy statements from the Veteran's shipmates, a lay statement from his wife, and VA treatment records from his psychiatrist.  Because this evidence relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, the claim is reopened.  38 C.F.R. § 3.156 (a);  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, regarding the first element of service connection, current disability, the Veteran has a current diagnosis of GAD and MDD.  See July 2009, September 2010, and June 2015 private treatment records.  

Turning to the second element of service connection, in-service incurrence, the Veteran's service treatment records are silent as to any treatment of a psychiatric disability.  However, the Veteran has reported feelings of anxiety, irritability, and frustration during his time in service as a cryptologic technician.  He specifically noted that his work in service was filled with tension and anxiety, and that it was "a known fact" that if you complained of this... you would lose your clearance."  This fear of losing clearance status was the reason for silence on his medical records regarding his conditions.  See April 2013 Statement in Support of Claim.  

The Veteran maintains that he was specifically stressed by a certain supervisor who would make statements that every time the Veteran missed a piece of code, he was going to cause somebody to die.  See October 2016 Travel Board Hearing Transcript at 7, 9.  The Veteran reports that the supervisor would "get on him" every single shift and it was getting worse and started affecting his work.  It also started to affect his relationships.  He went from being a "friendly guy" to withdrawing, having anger fits and getting into arguments with people at work and in the barracks - he lost most of his friendships.  It got to the point where stopped interacting with others, and when he did, he was getting into fights and arguments all the time.  See id. at 9-11.  

In support of his claim, the Veteran has submitted documentation from two shipmates who were witnesses to the stressors the Veteran faced, as well as to his behavioral changes while in service.  D.L. submitted a comprehensive statement, detailing the unbearable cold the cryptologists endured, the antiquated gear that they were given to use, the classified incidences that took place, and the "insurmountable pressure to get our work out to those who needed the information as soon as possible, with minimal, if any errors."  He specifically indicates that the Veteran got to be very stressed and agitated performing his duties, and that there was a fear of reporting these feelings, becausesecurity clearance would be revoked.  He remembered the Veteran having particular problems with agitation and mood swings, for which he "counseled him to settle him down."  The Veteran, at times, got very upset, his agitation and depression over the job and conditions causing him to often be angry, sometimes even aggressive with his shipmates.  "He was withdrawn...and had only a small number of friends by the time he left to go home... without obvious cause [he] turn[ed] caustic and act[ed] out with shipmates."  See May 2011 Buddy Statement.  

In an April 2011 statement, the Veteran's other shipmate, D.E. indicated that the Veteran showed signs of irrational intolerance and fits of anger many times while in service.  D.L. explained that they were asked to work in darkened conditions and produce information on a "get it right, get it now" basis.  He also mentioned a pent up nervousness and outright agitation that was a continual problem at the duty station, as they were a small detachment given tremendous responsibilities.  Since then, the Veteran has described to D.L. his strained relationships and inability to maintain normal friendships.  See April 2011 Buddy Statement.  

The Veteran is competent to report symptoms such as tension and anxiety, and, when considered along with the other lay evidence of record, the Board finds his assertions in this regard credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, the second element of service connection is also met.

Regarding the third element of service connection, nexus, there are multiple positive nexus opinions linking his current disability to service.  Dr. Y., in his June 2015 report, opined that "it would appear more likely than not that his GAD originated while [the Veteran] was serving on active duty."  Furthermore, he found that the Veteran's symptoms of major depressive MDD associated with his military service.  In his September 2010 psychiatric assessment, Dr. L.Y. opined that the Veteran suffered from GAD as a result of high pressure and very stressful experiences when he was working as a Morse code operator and cryptologist during his four years in service.  Dr. T., the Veteran's treating VA psychiatrist, did not give a formal opinion regarding nexus.  He did, however, make numerous notations in treatment records regarding the possible connection between the Veteran's military service and his currently diagnosed psychiatric disability, for instance the Veteran "continues to have intrusive thoughts and chronic free-floating anxiety dating back to stress experienced during military service."  See November 2012 VA treatment records; see also September 2010, February 2011, May 2011, February 2012, and April 2012 VA treatment records.

There is no competent opinion to the contrary.  Therefore, as all elements have been established, the benefit sought on appeal is granted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, to include GAD and MDD, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


